USCA11 Case: 19-14871   Date Filed: 12/14/2020   Page: 1 of 32



                                                              [PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 19-13990
                        ________________________

                    D.C. Docket No. 1:19-mc-20493-UU



SECURITIES AND EXCHANGE COMMISSION,

                                              Plaintiff - Appellee,

versus

CARLA MARIN,

                                              Defendant - Appellant.


                        ________________________

                              No. 19-14871
                        ________________________

                   D.C. Docket No. 1:19-mc-20496-KMW



SECURITIES AND EXCHANGE COMMISSION,

                                              Plaintiff - Appellee,

versus

MINTRADE TECHNOLOGIES, LLC,
           USCA11 Case: 19-14871     Date Filed: 12/14/2020   Page: 2 of 32




                                                   Defendant - Appellant.

                            ________________________

                    Appeals from the United States District Court
                        for the Southern District of Florida
                           ________________________

                                (December 14, 2020)

Before WILLIAM PRYOR, Chief Judge, HULL and MARCUS, Circuit Judges.

MARCUS, Circuit Judge:

        Carla Marin and MinTrade Technologies, LLC (“MinTrade”) each appeal

separate district court orders directing them to comply with Securities and

Exchange Commission subpoenas for the production of documentary evidence and

testimony. We consider the appeals together because the subpoenas relate to the

same SEC investigation, the disputes concern many common facts, the appellants

raise overlapping arguments, and the lawyers for the respective parties are the

same.

        Each appellant raises a procedural objection: Marin claims she was not

subject to personal jurisdiction in the Southern District of Florida, while MinTrade

argues the district court erred by refusing to hold an evidentiary hearing before

enforcing the subpoena for MinTrade’s documents. On the merits, both Marin and

MinTrade say that the district courts should not have enforced the subpoenas

because they were not relevant to a legitimate investigative purpose. After

                                          2
          USCA11 Case: 19-14871       Date Filed: 12/14/2020    Page: 3 of 32



thorough review, we are satisfied that in Marin the district court properly exercised

personal jurisdiction, that in MinTrade the district court did not abuse its discretion

in not holding an evidentiary hearing, and that neither district court abused its

considerable discretion in concluding that the subpoenas were relevant to a

legitimate investigation into possible violations of the Securities Exchange Act of

1934. We affirm.


                                           I.
                                          A.

      In November 2013, the Securities and Exchange Commission (“SEC”)

issued a formal order of investigation (the “FOI”) directing an inquiry into a day-

trading entity called Traders Café, a Tampa-based Florida limited liability

company, and other unnamed entities. The SEC had developed information

tending to show that from at least late 2012, Traders Café may have engaged in

unregistered broker-dealer conduct in the United States in violation of Section

15(a) of the Securities Exchange Act of 1934, 15 U.S.C. § 78o(a), as well as other

securities law violations. The FOI authorized the SEC to subpoena documents and

testimony to determine whether Traders Café and its “officers, directors,

employees, partners, subsidiaries, and/or affiliates, or other persons or entities,”

had violated Section 15(a) and other enumerated securities laws. The FOI ordered

that “a private investigation be made to determine whether any persons or entities

                                           3
         USCA11 Case: 19-14871        Date Filed: 12/14/2020   Page: 4 of 32



have engaged in, or are about to engage in, any of the reported acts or practices or

any acts or practices of similar purport or object.” This investigation led to

administrative, civil, and criminal actions against the principals of Traders Café,

which concluded by 2015.

      The Traders Café investigation also led the SEC to another company,

SureTrader, where Traders Café maintained a “master account.” SureTrader is a

Bahamian-based broker-dealer registered with the Securities Commission of the

Bahamas. The SEC’s Miami Regional Office continues to investigate whether

SureTrader and its owner and CEO, Guy Gentile, committed or are committing

violations of Section 15(a), since neither is registered with the SEC to act as a

broker-dealer in the United States. The SEC further claims that “at least one-half

of SureTrader’s clients are United States residents and it employs more than fifty

‘experienced employees,’ servicing more than 20,000 clients, and processing over

12,000 trades per day.”

      The SEC’s investigation led it to the appellants, Carla Marin and MinTrade.

Marin is the owner and sole employee of Mint Custody Limited, a Delaware

corporation in the business of asset custody. According to the SEC, SureTrader

and Gentile transferred U.S. customer funds from overseas to a U.S. bank account

belonging to Mint Custody. Marin then distributed these funds. Marin has lived in

Putnam County, New York since the 1990s.


                                          4
         USCA11 Case: 19-14871       Date Filed: 12/14/2020   Page: 5 of 32



      MinTrade is a Florida limited liability company based in West Palm Beach.

The SEC says MinTrade provides “custom technologies for financial services,

brokerage firms and trade desks.” MinTrade is connected to SureTrader and

Gentile through its registered agent Nicholas Abadiotakis. The SEC claims

Abadiotakis is the trustee of a trust through which Gentile owns a majority interest

in Stock USA Execution Services, LLC, an entity that clears trades for SureTrader.

Abadiotakis’s LinkedIn profile reveals that he has also been a trader for Stock

USA. The SEC’s lead investigator declared that there are confidential “additional

connections” between MinTrade, SureTrader, and Gentile.


                                         B.
      The procedural history surrounding Marin and MinTrade’s challenges to the

subpoenas is extensive but essential to understanding the resolution of these cases.

We summarize it in some detail.

      (1.) Marin. On September 1, 2017, the SEC issued a subpoena for Marin to

appear for testimony in Miami, Florida later that month. And on December 6,

2017, the SEC also issued a subpoena for the production of documents. Marin’s

attorney claimed the subpoena had been improperly served, so the SEC served

Marin again with another subpoena for documents on November 26, 2018. Both

the testimony and documents subpoenas explained they were issued as part of the

Traders Café investigation. The subpoena for documents sought information

                                         5
          USCA11 Case: 19-14871       Date Filed: 12/14/2020    Page: 6 of 32



regarding Mint Custody’s formation, structure, and financial accounts, as well as

documents, communications, and agreements between Mint Custody and

SureTrader or Gentile.

      Over the course of about a year, Marin stalled complying with the

subpoenas. Marin failed to appear to testify, refused to testify absent a court order,

rescheduled and cancelled her testimony, and then refused to appear at all and

refused to produce any documents. In one illustrative episode, Marin initially

agreed to testify in New York, and the SEC staff scheduled her testimony in New

York City for November 9, 2017. At Marin’s request, the SEC then rescheduled

her testimony for November 20, 2017, and later for October 3, 2018, only for

Marin to twice switch attorneys and ultimately refuse to comply with either

subpoena. On February 6, 2019, having exhausted efforts to obtain Marin’s

testimony and the subpoenaed documents, the SEC applied to the district court in

Miami for an order to show cause why Marin should not appear for testimony and

produce documents, and for an order enforcing the subpoenas.

      Marin opposed the enforcement of the SEC subpoenas, arguing, among

other things, that the district court lacked personal jurisdiction over her and that the

subpoenas were unenforceable because they lacked a sufficient nexus to the

Traders Café FOI. At a March 19 hearing before a magistrate judge, the SEC

presented testimony from Assistant Regional Director Jessica Weissman, who had


                                           6
         USCA11 Case: 19-14871       Date Filed: 12/14/2020   Page: 7 of 32



overseen the Traders Café investigation for more than four years. Weismann

testified that the subpoenas to Marin sought information that was “critical and

necessary for the ongoing investigation.” On direct and cross examination, and in

response to questioning by the court, Weismann explained the connections

between Marin, Mint Custody, and the Traders Café investigation. She asserted

that Traders Café held a master account at SureTrader, that the investigation

extended to SureTrader and Gentile’s possible unregistered broker-dealer conduct,

and that a review of Mint Custody’s bank records suggested SureTrader had

moved U.S. customer funds through Mint Custody’s accounts.

      The magistrate judge issued a Report and Recommendation (“R&R”)

concluding that the SEC had complied with all statutory and administrative

requirements, that the information the subpoenas sought was relevant to the

legitimate purpose of investigating whether SureTrader, Gentile, and others had

engaged in unregistered broker-dealer conduct in violation of the Exchange Act of

1934, and that the court had personal jurisdiction over Marin. The district court

agreed and adopted the R&R on September 30, 2019.

      (2.) MinTrade. On December 12, 2018, the SEC subpoenaed MinTrade for

the production of documents related to Gentile, SureTrader, and SureTrader’s

affiliates. The subpoena said that it was related to the Traders Café investigation

and sought documents concerning the relationship between MinTrade, Gentile, and


                                          7
         USCA11 Case: 19-14871      Date Filed: 12/14/2020   Page: 8 of 32



SureTrader; correspondence between MinTrade, Gentile, and SureTrader; and

documents concerning MinTrade’s formation, business nature, and bank accounts.

MinTrade informed the SEC that it would not voluntarily comply with the

subpoena.

      On February 6, 2019, the same day it sought to enforce the Marin

subpoenas, the SEC applied to the district court for an order to show cause why

MinTrade should not produce documents and for an order enforcing the subpoena.

MinTrade opposed, reprising Marin’s arguments, including that MinTrade’s

documents were not sufficiently relevant to the Traders Café FOI. (MinTrade did

not, however, contest personal jurisdiction.) Afterwards, the SEC filed a

declaration from Weismann in support of its application. On April 4, 2019,

Gentile moved to intervene. His motion attached the transcript of the earlier Marin

hearing, making Weismann’s Marin testimony part of the record in MinTrade’s

case. The district court denied Gentile’s motion.

      On July 8, 2019, without holding a hearing, a magistrate judge issued an

R&R recommending that the district court grant the SEC’s application and enforce

the subpoena. The judge found that even though the connections between

MinTrade and SureTrader may have been “tenuous,” the requested documents

were relevant to the SEC’s investigation into whether Gentile and SureTrader had




                                         8
          USCA11 Case: 19-14871      Date Filed: 12/14/2020   Page: 9 of 32



engaged in unregistered broker-dealer conduct in violation of the Exchange Act of

1934.

        On November 8, 2019, without first conducting an evidentiary hearing, but

after “independently review[ing] the Report, the record, [MinTrade’s] objections

[to the R&R] and [the SEC’s] response, and applicable case law,” the district court

adopted the R&R. The court also granted the SEC’s application for a show cause

hearing. At the hearing, MinTrade’s counsel argued for the first time that United

States v. Powell, 379 U.S. 48 (1964), required the court to hold an evidentiary

hearing to ensure that there was a sufficient nexus between MinTrade and the

Traders Café FOI. The district court asked whether MinTrade had sought a

hearing from the magistrate judge, observing that, “if you have not asked for one

then I think that ship has sailed.” Counsel for the SEC explained that MinTrade

had not requested a hearing, but added that the Weismann declaration could serve

as a basis for the factual findings in the R&R. After the hearing, the court issued

still another order affirming and adopting the magistrate judge’s R&R.

        These timely appeals followed.




                                          9
         USCA11 Case: 19-14871       Date Filed: 12/14/2020    Page: 10 of 32



                                          II.

      We discuss Marin’s personal jurisdiction argument first and then turn to the

claims that the subpoenas are not relevant to a legitimate investigative purpose.

      We review a district court’s order concerning personal jurisdiction de novo.

Managed Care Advisory Grp., LLC v. CIGNA Healthcare, Inc., 939 F.3d 1145,

1153 (11th Cir. 2019) (citation omitted). In order to answer this question, “we first

determine whether the applicable statute potentially confers jurisdiction over the

defendant, and then determine whether the exercise of jurisdiction comports with

due process.” Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119

F.3d 935, 942 (11th Cir. 1997).


                                          A.

      As for the first issue (the statutory basis for personal jurisdiction), “[w]hen a

federal statute provides for nationwide service of process, it becomes the statutory

basis for personal jurisdiction” over a person served according to the statute. Id.;

see also SEC v. Carrillo, 115 F.3d 1540, 1543 (11th Cir. 1997) (“[S]ervice of

process constitutes the vehicle by which the court obtains jurisdiction.”) (quotation

marks omitted). Here, the SEC initiated the subpoena enforcement proceeding

pursuant to a statute that provides for nationwide service of process, 15 U.S.C. §

78u(c): when a person refuses to obey an SEC subpoena, the SEC “may invoke the

aid of any court of the United States within the jurisdiction of which [its]

                                          10
         USCA11 Case: 19-14871       Date Filed: 12/14/2020    Page: 11 of 32



investigation . . . is carried on,” and may serve process on the target of the

subpoena “in the judicial district whereof such person is an inhabitant or wherever

he may be found.” 15 U.S.C. § 78u(c); see also Carrillo, 115 F.3d at 1544 & n.4

(noting that federal securities laws that similarly authorize service of process in

any district “of which the defendant is an inhabitant or wherever the defendant may

be found” provide for nationwide service of process). The SEC served Marin at

her New York address. The SEC nationwide service of process statute provides a

basis for personal jurisdiction over Marin.


                                          B.

      As for the second question (due process), “when, as here, a federal statute

provides the basis for jurisdiction, the constitutional limits of due process derive

from the Fifth, rather than the Fourteenth, Amendment.” BCCI Holdings, 119 F.3d

at 942. “The exercise of personal jurisdiction comports with due process when (1)

the nonresident defendant has purposefully established minimum contacts with the

forum and (2) the exercise of jurisdiction will not offend traditional notions of fair

play and substantial justice.” Carrillo, 115 F.3d at 1542 (quotation marks omitted)

(alteration accepted).

      The Fifth Amendment’s Due Process Clause, like the Fourteenth’s, is

“designed to protect individuals by providing them with fair notice that their

activities will render them liable to suit in a particular forum.” BCCI Holdings,

                                          11
         USCA11 Case: 19-14871        Date Filed: 12/14/2020    Page: 12 of 32



119 F.3d at 945 (citation omitted). “This fair warning requirement is satisfied if

the defendant has purposefully directed his activities at residents of the forum.” Id.

(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)) (internal

quotation marks omitted) (alterations accepted). To determine whether a person

has purposefully directed activities at the forum, we ask whether the individual has

sufficient “minimum contacts” with the forum. See, e.g., Carillo, 115 F.3d at

1542. Where, as here, the Fifth Amendment applies because personal jurisdiction

is based on a federal statute authorizing nationwide service of process, “the

applicable forum for minimum contacts purposes is the United States,” not the

state in which the district court sits. Id. at 1544; BCCI Holdings, 119 F.3d at 945

n.16, 946–47, 946 n.21 (“Because minimum contacts with the United States -- the

relevant sovereign -- satisfy the ‘purposeful availment’ prong in federal question

cases, contacts with the forum state are not constitutionally required.”). Thus, a

United States resident or business, which necessarily has “directed . . . activities at

the United States” “through [her] choice of residence or incorporation,” satisfies

the purposeful availment component of Fifth Amendment due process analysis.

BCCI Holdings, 119 F.3d at 945 n.16.

      Marin is a United States citizen who lives in New York. She is the owner

and sole employee of Mint Custody, a Delaware corporation. She has purposely

directed activities at the United States, including activities relevant to the SEC’s


                                          12
         USCA11 Case: 19-14871        Date Filed: 12/14/2020    Page: 13 of 32



subpoenas (SureTrader and Gentile transferred U.S. customer funds from overseas

to Mint Custody’s U.S. bank account; Marin signed for these transactions, and

distributed funds in the United States). Marin’s contacts with the United States

easily satisfy the purposeful availment requirement.

      That does not end our analysis: “A defendant’s ‘minimum contacts’ with the

United States do not . . . automatically satisfy the due process requirements of the

Fifth Amendment.” Id. at 947. “Once it has been established that a defendant has

purposefully directed his activities at a particular forum, courts still should

determine if the assertion of personal jurisdiction would comport with fair play and

substantial justice.” Id. at 945 (internal quotation marks omitted) (quoting Burger

King, 471 U.S. at 476). In order to apply these considerations in the Fifth

Amendment context, we ask first whether the party challenging jurisdiction has

“presented a compelling case” that the exercise of jurisdiction would be so

unreasonable that the party’s “liberty interests have actually been infringed.” Id. at

946 (citations omitted) (alteration accepted). If, and only if, the challenging party

has made this showing, we proceed to “balance the burdens imposed on the

individual defendant against the federal interest involved in the litigation.” Id.

      Marin has not established that litigating the enforcement of these subpoenas

in the Southern District of Florida would pose a “constitutionally significant

inconvenience” that would infringe her liberty interests. Id. To be sure, “[t]here


                                           13
         USCA11 Case: 19-14871       Date Filed: 12/14/2020    Page: 14 of 32



are circumstances, although rare, in which a defendant may have sufficient

contacts with the United States as a whole but still will be unduly burdened by the

assertion of jurisdiction in a faraway and inconvenient forum.” Id. at 947. Thus,

“even when a defendant resides within the United States, courts must ensure that

requiring a defendant to litigate in [the] plaintiff’s chosen forum is not

unconstitutionally burdensome.” Id. Still, “it is only in highly unusual cases that

inconvenience will rise to a level of constitutional concern.” Id. “The burden is on

the defendant to demonstrate that the assertion of jurisdiction in the forum will

make litigation so gravely difficult and inconvenient that [she] unfairly is at a

severe disadvantage in comparison to [her] opponent.” Id. at 948 (quotation marks

omitted).

      Marin has not come close to meeting this substantial burden. Marin says

that she has no contacts with Florida and lives some 1,300 miles from Miami,

where the district court sits. This argument misses the mark, for “a defendant’s

contacts with the forum state play no magical role in the Fifth Amendment

analysis.” Id. at 946; see also id. at 948 (where defendants had conducted business

throughout the eastern seaboard, “[t]he fact that they may not have had significant

contacts with Florida [was] insufficient to render Florida an unreasonably

inconvenient forum.”).




                                          14
         USCA11 Case: 19-14871        Date Filed: 12/14/2020   Page: 15 of 32



      Moreover, Marin has not presented any reason to believe that responding to

the subpoena in Miami would impose a constitutionally significant burden. “There

is nothing inherently burdensome about crossing a state line.” Id. at 946 (quoting

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure, Civil 2d §

1067.1, at 327 (1990)). Even in 1988, we observed that “[m]odern means of

communication and transportation have lessened the burden of defending a lawsuit

in a distant forum.” In re Chase & Sanborn Corp., 835 F.2d 1341, 1346 (11th Cir.

1988), rev’d on other grounds sub nom. Granfinanciera, S.A. v. Nordberg, 492

U.S. 33 (1989). Even more so today. The airports serving metropolitan New York

dispatch many hundreds of flights a day to Florida, more than 200 to Miami alone.

Flying to Florida is no more unusual in New York than following Duke Ellington’s

famous counsel to take the A train.

      What’s more, contesting a subpoena does not present the same burden as

defending a full-scale trial proceeding. Complying with the subpoenas would be

less burdensome still. Indeed, in this case, Marin need not travel at all to comply

with the document subpoena; all she must do is arrange for delivery of the relevant

documents to the SEC’s Washington, DC office. Moreover, she may not have to

travel to Miami in order to comply with the subpoena for her testimony, since the

SEC previously expressed willingness to take her testimony in New York City,

some 60 miles from her home in Putnam County. But even if the SEC were to


                                          15
         USCA11 Case: 19-14871       Date Filed: 12/14/2020    Page: 16 of 32



require her presence in Miami, Miami is a short direct flight from New York City’s

airports. Any trip likely would not require a lengthy stay: each time the SEC

previously proposed a schedule for Marin’s testimony, the schedule contemplated

only one day of testimony.

       In short, Marin has not presented any evidence, much less “a compelling

case,” that contesting or complying with the subpoenas would present a

“constitutionally significant inconvenience.” BCCI Holdings, 119 F.3d at 946

(quotation marks omitted). We, therefore, need not balance any burden on Marin

against the federal interest in proceeding in the Southern District of Florida. Id. at

948.

       In any event, however, contrary to Marin’s suggestion, the SEC’s decision to

proceed in the Southern District of Florida was hardly “unreasonable” or

“arbitrary.” The SEC is free to enforce its subpoenas by invoking the “aid of any

court of the United States within the jurisdiction of which [its] investigation or

proceeding is carried on . . . .” 15 U.S.C. § 78u(c) (emphasis added). The SEC has

conducted the Traders Café investigation out of its Miami office, where it is

investigating the United States activities of a Bahamian entity (SureTrader) and its

owner and CEO, a resident of Puerto Rico. The investigation also extends to

entities based in Tampa and West Palm Beach (Traders Café and MinTrade). The

Southern District of Florida is a logical place to center the investigation.


                                          16
         USCA11 Case: 19-14871        Date Filed: 12/14/2020    Page: 17 of 32



      The district court’s exercise of personal jurisdiction was proper.


                                          III.

      Moreover, the district courts did not abuse their discretion in enforcing the

subpoenas to Marin and to MinTrade.

      We review de novo “whether an agency had authority to issue an

administrative subpoena and a district court’s interpretation and application of”

relevant statutes. Managed Care Advisory Grp., 939 F.3d at 1153; see also United

States v. Fla. Azalea Specialists, 19 F.3d 620, 622 (11th Cir. 1994). But we review

a district court’s decision to enforce a subpoena only for abuse of discretion. See

McLane Co. v. EEOC, 137 S. Ct. 1159, 1167 (2017), as revised (Apr. 3, 2017);

Managed Care Advisory Grp., 939 F.3d at 1153. “A district court abuses its

discretion if it applies an incorrect legal standard, applies the law in an

unreasonable or incorrect manner, follows improper procedures in making a

determination, or makes findings of fact that are clearly erroneous.” United States

v. Estrada, 969 F.3d 1245, 1261 (11th Cir. 2020) (quotation omitted).

       “A district court’s role in a proceeding to enforce an administrative

subpoena is limited.” EEOC v. Tire Kingdom, Inc., 80 F.3d 449, 450 (11th Cir.

1996). To obtain judicial enforcement of an administrative subpoena, an agency

such as the SEC must establish four things: “[1] that the investigation will be

conducted pursuant to a legitimate purpose, [2] that the inquiry may be relevant to

                                           17
         USCA11 Case: 19-14871       Date Filed: 12/14/2020    Page: 18 of 32



the purpose, [3] that the information sought is not already within the [agency’s]

possession, and [4] that the administrative steps required . . . have been

followed . . . .” Powell, 379 U.S. at 57–58 (applying these criteria to an IRS

summons); United States v. Clarke, 573 U.S. 248, 250 (2014) (same); see, e.g.,

RNR Enters., Inc. v. SEC, 122 F.3d 93, 96 (2d Cir. 1997) (applying the Powell

requirements to SEC subpoenas); cf. SEC v. Jerry T. O’Brien, Inc., 467 U.S. 735,

749 (1984) (assuming arguendo that the target of an SEC investigation has a right

to be investigated in a manner consistent with the Powell standards).

      All the agency must do in the first instance is make out a prima facie

showing that the Powell criteria are met. See United States v. Centennial Builders,

Inc., 747 F.2d 678, 680 (11th Cir. 1984); United States v. Transocean Deepwater

Drilling, Inc., 767 F.3d 485, 489 (5th Cir. 2014) (“The Government bears the

initial burden to show that the criteria have been met, although the burden to make

a prima facie case is minimal.”) (internal quotation marks omitted). The agency

can accomplish this through an investigator’s affidavit. See Clarke, 573 U.S. at

250, 254; In re McVane, 44 F.3d 1127, 1136 (2d Cir. 1995) (“An affidavit from a

government official is sufficient to establish a prima facie showing that these

requirements [of relevance to the general purposes of the agency’s investigation]

have been met.”). “Once the government makes this preliminary showing, the

burden shifts to the [subpoena recipient] to disprove one of the four Powell criteria,


                                          18
         USCA11 Case: 19-14871        Date Filed: 12/14/2020    Page: 19 of 32



or to demonstrate that judicial enforcement should be denied on the ground that it

would be an abuse of the court’s process.” Centennial Builders, Inc., 747 F.2d at

680 (quotation marks omitted); see also Clarke, 573 U.S. at 254.

      On appeal, Marin and MinTrade challenge the district courts’ holdings on

the first and second Powell requirements, claiming that the investigation was not

conducted for a legitimate purpose and the subpoenas were not relevant to any

such purpose. Powell, 379 U.S. at 57.


                                          A.

      The SEC issued the Marin and MinTrade subpoenas pursuant to a legitimate

investigative purpose. The SEC enjoys broad, discretionary power to investigate

past, ongoing, or imminent violations of the Exchange Act. 15 U.S.C. § 78u(a)(1);

17 C.F.R. § 202.5(a); see also Fla. Azalea Specialists, 19 F.3d at 622 (noting the

“broad investigatory power of administrative agencies”). The SEC’s investigatory

power is analogous to the power of a grand jury, “which does not depend on a case

or controversy for power to get evidence but can investigate merely on suspicion

that the law is being violated, or even just because it wants assurance that it is not.”

Id. (quoting United States v. Morton Salt Co., 338 U.S. 632, 642–43 (1950)). This

power is not without limits: “a governmental investigation . . . may be of such a

sweeping nature and so unrelated to the matter properly under inquiry as to exceed

the investigatory power.” Morton Salt Co., 338 U.S. at 652 (citation omitted).

                                          19
         USCA11 Case: 19-14871        Date Filed: 12/14/2020    Page: 20 of 32



Still, “it is sufficient if the inquiry is within the authority of the agency, the demand

is not too indefinite and the information sought is reasonably relevant.” Id.; Tire

Kingdom, Inc., 80 F.3d at 450.

      Marin and MinTrade attack the legitimate purpose of the subpoenas by

disputing the scope and validity of the Traders Café FOI. They claim that “the

SEC only has subpoena authority pursuant to a formal investigation” and that “the

only legitimate purpose of an SEC investigative subpoena is that it is relevant to

the matter contained in a formal investigative order.” They insist that the terms of

the Traders Café FOI do not extend so far as to authorize the investigation of

SureTrader and Gentile. Thus, Marin and MinTrade say the subpoenas they

received -- which seek information about SureTrader and Gentile, not Traders Café

or its direct affiliates -- are beyond the scope of the FOI, and therefore lack a

legitimate purpose. Marin and MinTrade also argue that the Traders Café FOI is

too old to justify an ongoing investigation and is therefore invalid. MinTrade

claimed in district court that this proceeding “appears to be a mere pretext to dig

into the affairs of anyone connected to Gentile, rendering [it] abusive and

improper.”

      1. Scope of the Traders Café FOI
      For starters, Marin and MinTrade read the FOI too narrowly. The Traders

Café FOI broadly directed that “a private investigation be made to determine


                                           20
         USCA11 Case: 19-14871        Date Filed: 12/14/2020    Page: 21 of 32



whether any persons or entities have engaged in, or are about to engage in, any of

the reported acts or practices [including unregistered broker-dealer activity] or any

acts or practices of similar purport or object.”

      Moreover, the FOI’s terms extend to SureTrader and Gentile. The SEC’s

investigative powers are not limited to the specific entities named in a formal

order. See Jerry T. O’Brien, Inc., 467 U.S. at 749 (“The SEC often undertakes

investigations into suspicious securities transactions without any knowledge of

which of the parties involved may have violated the law.”); RNR Enters., Inc., 122

F.3d at 98 (statutes and regulations governing the SEC do not “require that the

order authorizing the investigation target by name a specific company or person

suspected of violating securities laws”).

      Thus, the FOI authorizes investigation into whether Traders Café and its

“officers, directors, employees, partners, subsidiaries, and/or affiliates, or other

persons or entities” violated or are about to violate the prohibition on unregistered

broker-dealer activity. The Traders Café investigation led the SEC to SureTrader,

where Traders Café maintained a “master account.” The SEC discovered that

SureTrader is a Bahamian broker-dealer and that neither SureTrader nor its owner

and CEO Gentile are registered as broker-dealers in the United States. Yet at least

half of SureTrader’s clients are United States residents. So the SEC began

investigating whether SureTrader and Gentile were engaged in unregistered


                                            21
         USCA11 Case: 19-14871      Date Filed: 12/14/2020    Page: 22 of 32



broker-dealer business in the United States. The scope of the SEC’s investigation

includes “whether [SureTrader’s] customers include United States residents, the

solicitation of U.S. customers, and the movement of customer funds.” SureTrader

and Gentile are “other persons or entities” that the SEC may investigate for

unregistered broker-dealer activity under the terms of the FOI.

      MinTrade argues nevertheless that the FOI cannot apply to MinTrade

because MinTrade “did not even exist at the time [the Traders] Café FOI was

issued” (the SEC issued the FOI in 2013; MinTrade incorporated in 2017). But

“there is no requirement that the scope of the investigation be limited to companies

that existed before the Formal Order was issued where . . . the Formal Order

expressly provide[s] that the investigation would encompass persons who ‘are

about to engage’ in the alleged acts, and the Order remained in effect at the time

the subpoenas were issued.” RNR Enters., Inc., 122 F.3d at 98. Here, the Traders

Café FOI states that it applies to persons or entities who “are about to engage in”

enumerated securities violations, including unregistered broker-dealer conduct.

Congress’s broad grant of investigative authority to the SEC does not contemplate

a game of cat and mouse whereby the SEC must issue another formal order of

investigation each time an investigation yields a new lead.

      Marin and MinTrade further claim that relying on Traders Café’s

maintenance of a master account at SureTrader in order to establish a nexus


                                         22
         USCA11 Case: 19-14871       Date Filed: 12/14/2020   Page: 23 of 32



between Traders Café, SureTrader, Marin, and MinTrade would sanction the

issuance of subpoenas to any of SureTrader’s “20,000+ clients” and anyone

connected to any of those “20,000+ clients.” But none of this has happened here.

The SEC has reason to believe that SureTrader engaged in the very conduct --

unregistered broker-dealer business -- that the Traders Café FOI authorized the

SEC to investigate. Both Marin and MinTrade at least arguably are tied to this

activity in ways SureTrader’s run of the mill clients likely are not. SureTrader and

Gentile used Marin’s firm to move customer money from overseas into the United

States, and MinTrade’s registered agent is the trustee of the trust through which

SureTrader’s owner and CEO owns another firm that cleared trades for

SureTrader. Furthermore, the breadth of an SEC investigation does not alone

render it invalid. Cf. RNR Enters., Inc., 122 F.3d at 97 (Statutes and regulations

governing the SEC “do not preclude an industry-wide administrative investigation

of possible securities law violations where, as set forth in the Formal Order,

information before the SEC shows that violations of federal securities laws may

have occurred on an industry-wide basis”).

      2. Age of the Traders Café FOI
      Marin and MinTrade also claim that the subpoenas are not tied to a

legitimate investigative purpose because the 2013 Traders Café FOI is subject to a

five-year “durational limit” based on the provision found in 28 U.S.C. § 2462 that


                                         23
         USCA11 Case: 19-14871       Date Filed: 12/14/2020    Page: 24 of 32



“an action, suit or proceeding for the enforcement of any civil fine, penalty, or

forfeiture, pecuniary or otherwise, shall not be entertained unless commenced

within five years from the date when the claim first accrued . . . .” In Gabelli v.

SEC, the Supreme Court held that an SEC claim for a civil monetary penalty

accrues for § 2462 purposes at the time of a defendant’s securities law violation,

rather than at the time the SEC discovers the violation. 568 U.S. 442, 448–54

(2013). Since an SEC penalty action based on violations that had occurred by the

time of the 2013 Traders Café FOI would be time-barred under Gabelli, Marin and

MinTrade reason that the Traders Café FOI is “invalid” and cannot supply a

legitimate purpose for the SEC’s subpoenas.

      This argument overlooks two basic points. First, § 2462 does not apply to

these proceedings. A proceeding to enforce a subpoena is not “an action, suit or

proceeding for the enforcement of any civil fine, penalty, or forfeiture, pecuniary

or otherwise.” 28 U.S.C. § 2462. This much is clear from the text, and from the

Supreme Court’s guidance that “penalt[ies]” in this context include only remedies,

such as disgorgement, that “go beyond compensation, are intended to punish, and

label defendants wrongdoers.” See Kokesh v. SEC, 137 S. Ct. 1635, 1643 (2017)

(quoting Gabelli, 568 U.S. at 451–52). The enforcement of a subpoena does no

such thing. See Jerry T. O’Brien, Inc., 467 U.S. at 741 (“Subpoenas issued by the

[SEC] are not self-enforcing, and the recipients thereof are not subject to penalty


                                          24
         USCA11 Case: 19-14871        Date Filed: 12/14/2020    Page: 25 of 32



for refusal to obey.”). Perhaps a contempt citation for failing to obey a court order

requiring compliance with an SEC subpoena would be a “penalty” within the ambit

of § 2462. But we need not decide this issue, because the SEC has not sought the

sanction of contempt in this case. Nor has it sought any civil fine, penalty, or

forfeiture. All it has asked for is an order from the district court enforcing its

subpoenas. Moreover, even were § 2462 to apply to these subpoena enforcement

proceedings, its limitation period would not have run. The SEC brought the

enforcement actions in 2019, not long after it issued the subpoenas in 2017 and

2018, and surely within the five-year window prescribed in § 2462.

      Second, even setting aside that § 2462 does not apply to these proceedings,

that a statute of limitations might bar some enforcement actions related to an FOI

does not render the FOI invalid. The FOI here notes that Traders Café or other

persons or entities “may have been or may be” engaging in unregistered broker-

dealer activity. So possible violations may have continued well past 2013; indeed,

they may still be ongoing. A recent violation could touch off a timely enforcement

proceeding. And should the SEC discover some violation that occurred more than

five years ago, the SEC could seek a remedy not subject to the § 2462 time limit,

such as injunctive relief, which in some circumstances does not amount to a

“penalt[y] within the meaning of § 2462.” SEC v. Graham, 823 F.3d 1357, 1362

(11th Cir. 2016); see also SEC v. Gentile, 939 F.3d 549, 556 (3d Cir. 2019), cert.


                                           25
         USCA11 Case: 19-14871       Date Filed: 12/14/2020    Page: 26 of 32



denied, 140 S. Ct. 2669 (2020). Simply put, § 2462 does not at the outset block the

SEC from reasonably inquiring whether there are violations for which timely

remedies may be available.

      The FOI remains valid, and it supplies a legitimate purpose for the

subpoenas issued to Marin and MinTrade.


                                          B.
      Marin and MinTrade argue still further that the district courts erred in

finding the subpoenaed information relevant to the investigation into SureTrader

and Gentile.

      “The measure of relevance used in [administrative] subpoena enforcement

actions is quite broad.” Fla. Azalea Specialists, 19 F.3d at 624; see also Sandsend

Fin. Consultants, Ltd. v. Fed. Home Loan Bank Bd., 878 F.2d 875, 882 (5th Cir.

1989) (an administrative subpoena will survive a relevancy challenge so long as it

“touches a matter under investigation”) (quotation marks omitted); 15 U.S.C. §

78u(c) (SEC may invoke the aid of a district court to enforce a subpoena, and the

court may order production of records or testimony “touching the matter under

investigation or in question”). The relevance assessment is “well suited to a

district judge’s expertise.” McLane Co., 137 S. Ct. at 1167. Where, as here, the

question of relevance “is essentially a factual determination concerning the

interrelation or lack thereof of different groups of facts, we must uphold the district

                                          26
          USCA11 Case: 19-14871          Date Filed: 12/14/2020      Page: 27 of 32



court’s determination unless it is clearly erroneous.” EEOC v. Packard Elec. Div.,

Gen. Motors Corp., 569 F.2d 315, 318 (5th Cir. 1978)1; see also RNR Enters., Inc.,

122 F.3d at 97.

       As we have explained, the SEC bears only a minimal burden of presenting a

prima facie case that its subpoenas satisfy each Powell factor, including the

relevance factor. See Centennial Builders, Inc., 747 F.2d at 680. An agency

affidavit may be sufficient to meet this burden. See Clarke, 573 U.S. at 250, 254;

McVane, 44 F.3d at 1136.

       In Marin, the magistrate judge relied on the exhibits attached to the SEC

application and on Assistant Regional Director Weismann’s testimony. Where an

affidavit suffices, so too does sworn hearing testimony subject to cross

examination. And Weismann’s testimony supported the allegations in the SEC’s

application. Weismann testified that her investigation had revealed that

SureTrader and Gentile deposited U.S. customer funds from overseas into Mint

Custody’s account, funds Marin then distributed -- the subpoenas to Marin were

therefore “critical” to the SEC’s investigation of whether SureTrader and Gentile

were unlawfully soliciting U.S. customers.




1
  Decisions the former Fifth Circuit issued prior to the close of business on September 30, 1981
are binding on this Court. See Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981)
(en banc).
                                              27
          USCA11 Case: 19-14871          Date Filed: 12/14/2020       Page: 28 of 32



       For MinTrade’s part, the record before the district court included both the

transcript of Weismann’s Marin testimony and Weismann’s written declaration

filed under penalty of perjury. 2 Weismann stated in her declaration that

MinTrade’s registered agent, Nicholas Abadiotakis, is the trustee of a trust through

which Gentile owned a majority interest in Stock USA, a “Gentile affiliate” that

cleared trades for SureTrader (Abadiotakis was also a trader at Stock USA).

       In light of Weismann’s account, the subpoenas made sense. While the

document subpoenas seek general information about Mint Custody and

MinTrade’s businesses, they also ask for specific information about their

relationships to SureTrader and Gentile, the current subjects of the SEC’s

investigation (the subpoena for Marin’s testimony does not specify subject matter).

The Marin documents subpoena requests communications concerning Mint

Custody by, to, or including SureTrader and Gentile, and the MinTrade subpoena




2
  While MinTrade is correct that these papers were not in the record when MinTrade filed its
opposition to the SEC application, they were part of the record by the time the magistrate judge
issued the R&R and when the district court affirmed and adopted the recommendation to grant
the SEC’s application for an order to show cause. MinTrade could have responded to
Weismann’s testimony and declaration when it objected to the R&R (indeed, the SEC cited both
documents in its response to MinTrade’s objections). When the district court adopted the R&R,
it had “independently reviewed the Report, the record, the objections and response, and
applicable case law.” The district court also granted a show cause hearing, at which the SEC
specifically referenced the sworn declaration in support of the application and argued that it
supported the R&R’s findings.

                                               28
         USCA11 Case: 19-14871        Date Filed: 12/14/2020    Page: 29 of 32



requests documents “concerning the relationship between [MinTrade] and

SureTrader.”

      The information the SEC requested from Marin and MinTrade was relevant

to SureTrader’s and Gentile’s potential unregistered broker-dealer conduct. In

turn, the investigation into SureTrader and Gentile was a part of the investigation

the Traders Café FOI authorized. The SEC adduced sufficient evidence to make a

prima facie showing of relevance, and the district courts did not clearly err in

finding the SEC had done so.


                                           C.

      Finally, MinTrade argues that the district court should have required the

SEC to prove compliance with the Powell criteria at an evidentiary hearing.

Unlike in Marin, Weismann did not testify in court in MinTrade. But the decision

whether to hold an evidentiary hearing in an administrative subpoena enforcement

proceeding is well within the discretion of the district court, and the district court

did not abuse that discretion here.

      Administrative subpoena enforcement proceedings are “summary in nature.”

Clarke, 573 U.S. at 254 (quotation omitted). And an agency can establish

compliance with Powell by submitting an affidavit; once it has done so, the burden

shifts to the party challenging the subpoena to disprove compliance with one of the

Powell criteria. See id. at 250; Centennial Builders, Inc., 747 F.2d at 680. Thus, in

                                           29
          USCA11 Case: 19-14871         Date Filed: 12/14/2020      Page: 30 of 32



Clarke, the Supreme Court rejected a categorical requirement that a district court

give a taxpayer challenging an IRS summons under Powell’s legitimate purpose

requirement an opportunity to question the IRS agents about their motives. 573

U.S. at 255. Instead, the Court held that once the IRS had established prima facie

compliance with Powell, the taxpayer could obtain a hearing only by “point[ing] to

specific facts or circumstances plausibly raising an inference of bad faith.” Id. at

254. “[B]are assertion or conjecture is not enough.” Id. The Court also

emphasized that the decision whether to permit examination was within the district

court’s discretion, which “reflects the district court’s superior familiarity with, and

understanding of, the dispute.” Id. at 256; see also SEC v. Knopfler, 658 F.2d 25,

26 (2d Cir. 1981) (“[I]t is within the discretion of the district court to determine

whether or not an evidentiary hearing is required” in an SEC subpoena

enforcement proceeding).3

       Here, the district court acted within its discretion to deny an evidentiary

hearing. MinTrade did not point to specific facts plausibly raising an inference




3
  The Third and Ninth Circuits have said district courts must hold evidentiary hearings in SEC
subpoena enforcement proceedings, but these decisions are in tension with the Supreme Court’s
more recent guidance in Clarke. See SEC v. Wheeling-Pittsburgh Steel Corp., 648 F.2d 118, 128
(3d Cir. 1981); Jerry T. O’Brien, Inc. v. SEC, 704 F.2d 1065, 1067 (9th Cir. 1983), rev’d on
other grounds, 467 U.S. 735 (1984).


                                             30
          USCA11 Case: 19-14871           Date Filed: 12/14/2020        Page: 31 of 32



that the SEC did not comply with one of the two Powell factors MinTrade

challenged -- a legitimate investigative purpose and relevance to that purpose.4

       As for the issue of relevance, MinTrade made no factual claims of its own in

district court; rather it argued that the SEC lacked evidence to support its case for

relevance and that the terms of the FOI did not extend to MinTrade. But an

evidentiary hearing was not necessary to determine whether the SEC met its prima

facie Powell burden. The district court was presented with the Weissman

declaration and Weissman transcript. As for a legitimate purpose, MinTrade relies

on the same legal arguments it offered about the scope and validity of the FOI, and

the conclusory claim that the SEC’s investigation was a “pretext to dig into the

affairs of anyone connected to Gentile, rendering this present Application abusive

and improper.” In the absence of anything specific to rebut the SEC’s prima facie

Powell showing, the district court acted within its “broad discretion to determine”

that no evidentiary hearing was required. See Clarke, 573 U.S. at 256. This is

especially so where MinTrade also had the opportunity to make its case at a show


4
  We can discern no reason why the Supreme Court’s rationale in Clarke regarding the legitimate
purpose requirement should not also apply to other Powell criteria. MinTrade attempts to
distinguish Clarke on the ground that the respondent there challenged enforcement of the
summons based on alleged IRS “ulterior motive[s].” 573 U.S. at 251 (quotation omitted). [But
of course, MinTrade also imputes to the SEC the improper motive of pretextually “dig[ging] into
the affairs of anyone connected to Gentile.” And Clarke’s reasoning applies with equal force to
MinTrade’s other objection, to the relevancy of the subpoenas: absent any specific factual or
circumstantial assertions that cast doubt on relevance -- that is, absent a conflict of evidence to
resolve -- the district court had no reason to hold an evidentiary hearing.


                                                31
         USCA11 Case: 19-14871       Date Filed: 12/14/2020   Page: 32 of 32



cause hearing. In fact, MinTrade did not even request an evidentiary hearing until

the show cause hearing, well after briefing before the magistrate judge and after

the district court’s first order adopting the magistrate judge’s R&R.

                                         ***

      In short, based on our review of the entire record, we have little difficulty

affirming the district courts’ orders requiring Marin and MinTrade to comply with

the subpoenas.


      AFFIRMED.




                                         32